Order entered January 29, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-01637-CV

                            DR. RICHARD MALOUF, Appellant

                                             V.

                      GRAHAM WOOD AND AOL, INC., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                         ORDER
       We GRANT Jessica Ring Amunson’s January 24, 2014 motion for admission pro hac

vice and Van H. Beckwith’s January 24, 2014 motion in support of Jessica Ring Amunson’s

motion. Jessica Ring Amunson shall be allowed to participate in the proceedings in this cause,

including oral argument.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE